Title: To Thomas Jefferson from Joseph Browne, 14 July 1806
From: Browne, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            St. Louis July 14th. 1806
                        
                        I have the honor to transmit you a List of all the Officers civil and military now holding appointments under
                            the authority of the Governor of the Territory of Louisiana—and am with great respect your most hble. Servant
                        
                            Joseph Browne
                            
                            Secy. of the Terry. of Louisa.
                        
                    